      Case 3:20-cv-00582-M Document 1 Filed 03/06/20                  Page 1 of 8 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOSEPH GIBBONS,                                §
Plaintiff,                                     §
                                               §       CIVIL ACTION NO. 3:20-cv-582
vs.                                            §
                                               §       COMPLAINT
CONTRACT CALLERS, INC. and JANE                §       Jury Trial Demanded
ROE,                                           §
Defendants.

                                      NATURE OF ACTION

       1.        Plaintiff Joseph Gibbons (“Plaintiff”) brings this action against Defendant

Contract Callers, Inc. (“Contract Callers”) and Jane Roe (“Roe”) (collectively, “Defendants”)

under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the

common law of the State of Florida.

                          JURISDICTION, STANDING, AND VENUE

       2.        This Court has jurisdiction under 15 U.S.C. § 1692(k), 28 U.S.C. § 1331, and 28

U.S.C. § 1367.

       3.        Plaintiff has Article III standing to bring this action, as it seeks to redress

economic harms caused by Defendants.

       4.        Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where some of

the acts and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff

resides in this district, and where Defendants transact business in this district.

                      THE FAIR DEBT COLLECTION PRACTICES ACT

       5.        Congress enacted the FDCPA after “finding abundant evidence of the use of

abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C. §

1692(a).

                                                   1
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                  Page 2 of 8 PageID 2



       6.      In enacting the FDCPA, Congress made unlawful “[t]he use or threat of use of

violence or other criminal means to harm the physical person, reputation, or property of any

person” by debt collectors. 15 U.S.C. § 1692d(1).

       7.      In addition, “[a] debt collector may not use unfair or unconscionable means to

collect or attempt to collect any debt.” 15 U.S.C. § 1692f.

       8.      Any debt collector who violates the FDCPA’s provisions with respect to any

person is liable to that person for actual damages, statutory damages up to $1,000, and the

person’s reasonable attorney’s fees and costs. 15 U.S.C. § 1692k(a).

       9.      “[T]he FDCPA is a strict liability statute—collector ‘need not be deliberate,

reckless, or even negligent to trigger liability . . . .’” Walker v. Pharia, LLC, No. 4:09-CV-369-Y,

2010 WL 565654, at *3 (N.D. Tex. Feb. 18, 2010) (quoting Ross v. RJM Acquisitions Funding

LLC, 480 F.3d 493, 495 (7th Cir. 2007)).

       10.     However, when deciding the appropriate amount of statutory damages to award,

the Court shall consider the extent to which the debt collector’s conduct was intentional. 15

U.S.C. § 1692k(b)(1).

                                            PARTIES

       11.     Plaintiff is a natural person who at all relevant times resided in the State of Texas,

County of Ellis, and City of Midlothian.

       12.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       13.     Contract Callers is an entity who at all relevant times was engaged, by use of the

mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined

by 15 U.S.C. § 1692a(5).

       14.     Contract Callers is a “debt collector” as defined by 15 U.S.C. § 1692a(6).



                                                 2
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                  Page 3 of 8 PageID 3



        15.    Roe is an as yet unidentified natural person who at all relevant times was an

employee and agent of Contract Callers and was acting within the course and scope of his

employment and agency with Contract Callers.

        16.    At all relevant times, Roe was engaged, by use of the mails and telephone, in the

business of attempting to collect a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

        17.    Roe is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

        18.    Upon information and belief, Roe resided in Florida at all relevant times

described herein.

                                  FACTUAL ALLEGATIONS

        19.    Plaintiff is a natural person allegedly obligated to pay a debt.

        20.    Plaintiff’s alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, personal utility services (the “Debt”).

        21.    Defendants use instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

        22.    Defendants regularly collect or attempt to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

        23.    On or about August 22, 2019, Plaintiff telephoned Contract Callers to pay off the

Debt.

        24.    During the August 22, 2019 telephone call, Plaintiff provided Contract Callers

with his billing information and authorized Contract Callers to make a one-time charge to his

Chase Bank debit card in the amount of $171.33 for the sole purpose of paying off the Debt.




                                                 3
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                 Page 4 of 8 PageID 4



       25.     On or about August 22, 2019, Contract Callers charged Plaintiff’s Chase Bank

debit card in the amount of $171.33.

       26.     However, on or about August 23, 2019, Plaintiff discovered that an unfamiliar

charge was made to his account by Busch Gardens in Florida in the amount of $436.39, and that

two withdrawals were attempted, but declined, by someone other than Plaintiff in the amounts of

$50.00 and $100.00.

       27.     Plaintiff never authorized the charges described above.

       28.     On August 23, 2019, upon discovering the fraudulent charges, Plaintiff

immediately reported the fraud to Chase Bank.

       29.     On September 5, 2019, Contract Callers’ vice president of operations, Frank

McArthur, telephoned Plaintiff and told him that one of its employees was responsible for the

fraudulent charges, referring to the employee as “she.”

       30.     The fraudulent charges on Plaintiff’s account were caused by Roe, who obtained

Plaintiff’s bank account information while working for Contract Callers.

                                      COUNT I
                            VIOLATION OF 15 U.S.C. § 1692d(1)
                                  ALL DEFENDANTS

       31.     Plaintiff repeats and re-alleges each factual allegation contained above.

       32.     “A debt collector may not engage in any conduct the natural consequence of

which is to harass, oppress, or abuse any person in connection with the collection of a debt.” 15

U.S.C. § 1692d.

       33.     The FDCPA specifically prohibits “[t]he use…of…criminal means to harm

the…property of any person.” 15 U.S.C. § 1692d(1).

       34.     Plaintiff’s bank account is property.



                                                 4
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                 Page 5 of 8 PageID 5



       35.      Using another person’s bank account information to make unauthorized purchases

for one’s own benefit is a criminal act.

       36.      Roe violated 15 U.S.C. § 1692d(1) with respect to Plaintiff by using Plaintiff’s

bank account to make unauthorized purchases.

       37.      Roe acted fraudulently and with malice when Roe illegally used Plaintiff’s bank

account and converted funds from said account.

       38.      Contract Callers, as the debt collector that employed Roe, is liable for Roe’s

violations of § 1692d(1). See e.g., Pettit v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d

1057, 1059 (7th Cir. 2000) (“Just as in the Title VII context, the debt collection company

answers for its employees’ violations of the statute.”).

       39.      In employing Roe, and allowing him to gain access to Plaintiff’s bank account,

Contract Callers acted with gross negligence.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Roe violated 15 U.S.C. § 1692d(1);

             b) Finding Contract Callers to be liable for Roe’s violation of 15 U.S.C. § 1692d(1);

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             e) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             f) Awarding Plaintiff exemplary damages;

             g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and



                                                 5
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                  Page 6 of 8 PageID 6



             h) Awarding such other and further relief as the Court may deem proper.

                                        COUNT II
                               VIOLATION OF 15 U.S.C. § 1692f
                                    ALL DEFENDANTS

       40.      Plaintiff repeats and re-alleges each factual allegation contained above.

       41.      The FDCPA also prohibits the use of unfair or unconscionable means to collect

debts. See 15 U.S.C. § 1692f.

       42.      In addition to the non-exhaustive list of conduct that violates the FDCPA, § 1692f

“allows a court to sanction improper conduct the FDCPA fails to address specifically.” Turner v.

Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580 (D.N.J. 2013) (quoting Adams v.

Law Offices of Stuckert & Yates, 926 F. Supp. 521, 528 (E.D. Pa. 1996)).

       43.      Roe violated 15 U.S.C. § 1692f by using the information obtained in connection

with Defendants’ collection of the Debt to make unauthorized purchases.

       44.      Roe acted fraudulently and with malice when Roe illegally used Plaintiff’s bank

account and converted funds from said account.

       45.      Contract Callers, as the debt collector that employed Roe, is liable for Roe’s

violations of § 1692f. See e.g., Pettit, 211 F.3d at 1059.

       46.      In employing Roe, and allowing her to gain access to Plaintiff’s bank account,

Contract Callers acted with gross negligence.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Roe violated 15 U.S.C. § 1692f;

             b) Finding Contract Callers to be liable for Roe’s violation of 15 U.S.C. § 1692f;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);




                                                 6
     Case 3:20-cv-00582-M Document 1 Filed 03/06/20                  Page 7 of 8 PageID 7



             d) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             e) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             f) Awarding Plaintiff exemplary damages;

             g) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             h) Awarding such other and further relief as the Court may deem proper.

                            COUNT III
NEGLIGENT SUPERVISION, HIRING, TRAINING, OR RETENTION OF EMPLOYEE
                        CONTRACT CALLERS

       47.      Plaintiff repeats and re-alleges each factual allegation contained above.

       48.      When an employer is “responsible for bringing a third person into contact with an

employee, whom the employer knows or should have known is predisposed to committing a

wrong under circumstances that create an opportunity or enticement to commit such a wrong,”

liability is imposed on the employer under a theory of negligent hiring and/or retention. Gillis v.

Sports Auth., Inc., 123 F. Supp. 2d 611, 617 (S.D. Fla. 2000).

       49.      Upon information and belief, Contract Callers knew or should have known that

Roe was unfit or incompetent and that this unfitness or incompetence created a particular and

reasonably foreseeable risk to others, including the risk of subjecting debtors to fraudulent

charges on their bank accounts.

       50.      Upon information and belief, Contract Callers failed to inquire regarding its

employee’s honesty or trustworthiness.




                                                 7
   Case 3:20-cv-00582-M Document 1 Filed 03/06/20                           Page 8 of 8 PageID 8



            51.      Contract Callers' gross negligence in hiring, supervising, retaining, or retaining its

employee caused Plaintiff to suffer fraudulent charges on his Chase Bank account.

            52.      As a direct and proximate result of Contract Callers' actions and failures to act as

alleged above, Plaintiff has suffered general and special damages in an amount to be determined

at trial.

            WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                  a) Adjudging that Contract Callers negligently supervised, hired, trained, or retained

                     Roe;

                  b) Awarding Plaintiff actual damages, in an amount to be determined at trial;

                  c) Awarding Plaintiff exemplary damages in an amount to be determined by the

                     Court;

                  d) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                     law; and

                  e) Awarding such other and further relief as the Court may deem proper.

                                              TRIAL BY JURY

            53.      Plaintiff is entitled to and hereby demands a trial by jury.


Dated: March 4, 2020
                                                            Respectfully submitted,

                                                               &~
                                                            Rlsseii S. Thompson IV
                                                            Thompson Consumer Law Group, PC
                                                            5235 E. Southern Ave. Dl06-618
                                                            Mesa, AZ 85206
                                                            Telephone:    602-388-8898
                                                            Facsimile:    866-317-2674
                                                            rthompson@ThompsonConsumerLaw.com

                                                            Attorneys for Plaintiff


                                                       8
